SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Amendment No. 1 to FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 7, 2007 LEXINGTON REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 1-12386 13-3717318 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) THE LEXINGTON MASTER LIMITED PARTNERSHIP (Exact Name of Registrant as Specified in Its Charter) Delaware 0-50268 11-3636084 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Penn Plaza, Suite 4015, New York, New York 10119-4015 (Address of Principal Executive Offices) (Zip Code) (212) 692-7200 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFT|R 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Finacial Statements and Exhibits (b) Pro forma financial information (1) Unaudited pro forma condensed consolidated financial information for Lexington Realty Trust is presented as follows: a. Introduction to Unaudited Pro Forma Condensed Consolidated Financial Statements b. Unaudited Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2007 c. Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 d. Unaudited Pro Forma Condensed Consolidated for the three months ended March 31, 2007 e. Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited) f. Estimated Twelve Month Pro Forma Statement of Taxable Operating Results for the year ended December 31, 2006 (Unaudited) (2) Unaudited pro forma condensed consolidated financial information for The Lexington Master Limited Partnership is presented as follows: a. Introduction to Unaudited Pro Forma Condensed Consolidated Financial Statements b. Unaudited Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2007 c. Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 d. Unaudited Pro Forma Condensed Consolidated for the three months ended March 31, 2007 e. Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited) f. Estimated Twelve Month Pro Forma Statement of Taxable Operating Results for the year ended December 31, 2006 (Unaudited) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lexington Realty Trust Date:August 17, 2007 By: /s/T. Wilson Eglin T. Wilson Eglin Chief Executive Officer LEXINGTON REALTY TRUST Introduction to Unaduited Pro Forma Condensed Consolidated Financial Statements The following unaudited pro forma condensed consolidated balance sheet as of March 31, 2007, reflects the financial position of Lexington Realty Trust (the “Trust”) as if the acquisition of a 100% interest in twenty-six properties (the “Properties”) from Lexington Acquiport, LLC and Lexington Acquiport II, LLC had occurred on March 31, 2007. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2006 and the three months ended March 31, 2007, present the results of operations of the Trust as if the acquisition of the Properties had occurred on January 1, 2006. These unaudited pro forma condensed consolidated financial statements should be read in connection with the financial statements of the Trust for the year ended December 31, 2006, included in the Trust’s Annual Report on Form 10-K. These unaudited pro forma financial statements are not necessarily indicative of the excepted results of operations of the Trust for any future period. Differences could result from, among other considerations, future changes in the Trust’s portfolio of investments, changes in interest rates, changes in the capital structure of the Trust, changes in property level operating expenses and changes in property level revenues. LEXINGTON REALTY TRUST Unaudited Pro Forma Condensed Consolidated Balance Sheet March31, 2007 (In thousands, except share and per share data) Historical Properties (A) (B) Pro Forma Assets: Real estate, at cost $ 3,772,745 $ 694,973 $ 4,467,718 Less: accumulated depreciation 305,432 24,567 329,999 3,467,313 670,406 4,137,719 Properties held for sale – discontinued operations 86,540 — 86,540 Intangible assets 434,466 175,422 609,888 Investment in and advances to non-consolidated entities 243,494 (66,995) 176,499 Cash and cash equivalents 200,120 (39,785) 160,335 Investment in marketable equity securities 24,792 — 24,792 Deferred expenses 30,901 2,453 33,354 Rent receivable, current and deferred 52,516 4,328 56,844 Notes receivable 49,382 — 49,382 Other assets, net 81,444 5,757 87,201 $ 4,670,968 $ 751,586 $ 5,422,544 Liabilities and Shareholders’ Equity: Liabilities: Mortgages and notes payable $ 1,526,813 $ 740,811 $ 2,267,624 Exchangeable notes payable 450,000 — 450,000 Trust notes payable 200,000 — 200,000 Contracts rights payable 12,527 — 12,527 Liabilities – discontinued operations 48,316 — 48,316 Accounts payable and other liabilities 24,621 997 25,618 Accrued interest payable 10,147 1,057 11,204 Dividends Payable 30,412 — 30,412 Prepaid rent 17,215 2,225 19,440 Deferred revenue 325,500 6,496 331,996 2,645,551 751,586 3,397,137 Minority Interests 839,144 — 839,144 Shareholder's equity 1,186,273 — 1,186,273 4,670,968 751,586 5,422,554 See accompanying noted to unaudited pro forma condensed consolidated financial statements LEXINGTON REALTY TRUST Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 (In thousands, except share and per share data) Historical(AA) Pro Forma Adjustments of the Properties Pro Forma as Adjusted Revenues: Rental $ 185,312 $ 78,282 (BB) $ 263,594 Advisory fees 4,555 (1,459) (BB) 3,096 Tenant reimbursements 17,524 7,225 (BB) 24,749 Total gross revenues 207,391 84,048 291,439 Expense applicable to revenues: Depreciation and amortization (80,688) (39,013) (CC) (119,701) Property operating (32,167) (10,228) (BB) (42,395) General and administrative (35,530) — (35,530) Impairment charges (7,221) — (7,221) Non-operating income 8,913 — 8,913 Interest and amortization expense (71,402) (43,749) (DD) (115,151) Debt satisfaction gains 7,228 — 7,228 Loss before benefit for income taxes, minority interests, equity in earnings of non-consolidated entities and discontinued operations (3,476) (8,942) (12,418) Benefit for income taxes 238 583 (EE) 821 Minority interests (1,611) 4,764 (FF) 3,153 Equity in earnings of non-consolidated entities 4,186 (2,981) (GG) 1,205 Loss from continuing operations $ (663) $ (6,576) $ (7,239) Basic EPS - Loss fromcontinuing operations $ (0.33) $ (0.45) Diluted EPS - Loss from continuing operations $ (0.33) $ (0.45) Basic weighted average common shares outstanding 52,163,569 52,163,569 Diluted weighted average common shares outstanding 52,163,569 52,163,569 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. LEXINGTON REALTY TRUST Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Three Months Ended March 31, 2007 (In thousands, except share and per share data) Historical(AA) Pro Forma Adjustments of the Properties Pro Forma as Adjusted Revenues: Rental $ 88,792 $ 19,571 (BB) $ 108,363 Advisory fees 719 (347) (BB) 372 Tenant reimbursements 5,651 2,001 (BB) 7,652 Total gross revenues 95,162 21,225 116,387 Expense applicable to revenues: Depreciation and amortization (54,302) (9,753) (CC) (64,055) Property operating (11,475) (2,811) (BB) (14,286) General and administrative (8,816) — (8,816) Non-operating income 2,560 — 2,560 Interest and amortization expense (32,978) (10,937) (DD) (43,915) Loss before (provision)benefitfor income taxes, minority interests, equity in earnings of non-consolidated entities and discontinued operations (9,849) (2,276) (12,125) Provision (benefit) for income taxes (543) 139 (EE) (404) Minority interests 7,522 1,200 (FF) 8,722 Equity in earnings of non-consolidated entities 3,508 (844) (GG) 2,664 Income (loss) from continuing operations $ 638 $ (1,781) $ (1,143) Basic EPS - Loss from continuing operations $ (0.07) $ (0.10) Diluted EPS - Loss from continuing operations $ (0.07) $ (0.10) Basic weighted average common shares outstanding 68,538,404 68,538,404 Diluted weighted average common shares outstanding 68,538,404 68,538,404 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. LEXINGTON REALTY TRUST Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited) ($ 000’s) Adjustments to Pro Forma Condensed Consolidated Balance Sheet The adjustments to the pro forma condensed consolidated balance sheet as of March 31, 2007 are as follows: (A) Reflects the Trust’s historical condensed consolidated balance sheet as of March 31, 2007. (B) Reflects the pro forma acquisition of the Properties as follows: Asset acquired: Real estate $ 694,973 Accumulated depreciation (24,567) Intangible assets 175,422 Deferred expenses, net 2,453 Cash acquired 13,698 Rent receivable, current and deferred 4,328 Other Assets 5,757 Less liabilities: Mortgages assumed $ 515,811 New borrowings 225,000 Accounts payable and other liabilities 997 Accrued interest payable 1,057 Prepaid rent 2,225 Deferred revenue 6,496 120,478 Investment in non-consolidated entities 66,995 Cash paid, net debt assumed and new borrowings 53,483 Less cash acquired 13,698 Cash adjustment, net 39,785 Adjustments to Pro Forma Condensed Consolidated Statement of Operations The adjustments to the pro forma condensed consolidated statement of operations for the year ended December 31, 2006 are as follows: (AA) Reflects the Trust’s historical condensed consolidated statement of operations for the year ended December 31, 2006 and three months ended March 31, 2007. (BB) Reflects the pro forma acquisition of the Properties as follows: Increase in rental revenues reflects (i) the recalculation of straight-line rents and (ii) the amortization of above and below market leases on a straight-line basis over the remaining term of in-place leases. Decrease in advisory fees reflects acquisition, financing and asset management fees related to Properties purchased from non-consolidated entities. Increase in property operating expenses and tenant reimbursements reflect operating activities of the Properties. (CC) Depreciation has been adjusted to reflect the Properties total capitalized cost depreciated on a straight line basis over the estimated economic useful life of the real estate. Amortization includes the pro forma effect of amortization of intangibles on a straight-line basis over the remaining term of the respective leases. (DD) The pro forma adjustment to interest expense reflects additional interest expense as a result of mortgages assumed in the transaction and the $225,000 term loan obtained to partially fund the acquisitions. (EE) Represents the tax impact related to the reduction in advisory fees. (FF) Represents the minority interest impact of the pro forma adjustments. (GG) The pro forma adjustment to equity in earnings of non-consolidated entities reflects the net income statement impact of the Properties purchased from non-consolidated entities. Lexington Realty Trust Estimated Twelve Month Pro Forma Statement of Taxable Operating Results For the year ended December 31, 2006 (Unaudited) (Amounts in thousands) The following unaudited statement is a pro forma estimate for a twelve month period of taxable operating results of the Properties. This statement does not purport to forecast actual taxable operating results for any period in the future. This statement should be read in conjunction with the unaudited pro forma financial statements of Lexington Realty Trust (contained elsewhere in this Form 8-K). December 31, 2006 Loss from continuing operations $ (6,576 ) Estimated net adjustment for tax basis income recognition (Note1) (2,279 ) Estimated GAAP depreciation and amortization in excess of tax depreciation and amortization (Note 2) 21,414 Pro forma estimate of taxable income from continuing operations $ 12,559 Note 1: Represents the net adjustment to reverse the effect of rental revenue recognized on a straight line basis. Note 2: Tax depreciation is based on the original cost allocated to the buildings, depreciated on a straight line basis over their respective tax lives. THE LEXINGTON MASTER LIMITED PARTNERSHIP Introduction to Unaduited Pro Forma Condensed Consolidated Financial Statements The following unaudited pro forma condensed consolidated balance sheet as of March 31, 2007, reflects the financial position of The Lexington Master Limited Partnership (the “MLP”) as if the acquisition of a 100% interest in ten properties (the “Properties”) from Lexington Acquiport, LLC had occurred on March 31, 2007. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2006 and the three months ended March 31, 2007, present the results of operations of the MLP as if the acquisition of the Properties had occurred on January 1, 2006. These unaudited pro forma condensed consolidated financial statements should be read in connection with the financial statements of the MLP for the year ended December 31, 2006, included in the MLP’s Annual Report on Form 10-K . These unaudited pro forma financial statements are not necessarily indicative of the excepted results of operations of the MLP for any future period. Differences could result from, among other considerations, future changes in the Trust’s portfolio of investments, changes in interest rates, changes in the capital structure of the MLP, changes in property level operating expenses and changes in property level revenues. Unaudited Pro Forma Condensed Consolidated Balance Sheet March31, 2007 (In thousands, except share and per share data) Historical Properties (A) (B) Pro Forma Assets: Real estate, at cost $ 1,500,233 $ 271,038 $ 1,771,271 Less: accumulated depreciation 481,072 12,403 493,475 1,019,161 258,635 1,277,796 Properties held for sale – discontinued operations 10,665 — 10,665 Intangible assets 41,462 63,709 105,171 Investment in and advances to non-consolidated entities 101,320 — 101,320 Cash and cash equivalents 37,207 111,492 148,699 Investment in marketable equity securities 20,822 — 20,822 Deferred expenses 18,828 1,790 20,618 Rent receivable, current and deferred 46,439 2,544 48,983 Notes receivable 6,447 — 6,447 Other assets, net 49,785 6,090 55,875 $ 1,352,136 $ 444,260 $ 1,796,396 Liabilities and Shareholders’ Equity: Liabilities: Mortgages and notes payable $ 291,377 $ 399,870 $ 691,247 Related party note payable 50,609 — 50,609 Exchangeable notes payable 427,639 — 427,639 Embedded derivative financial instrument 28,350 — 28,350 Contracts rights payable 12,527 — 12,527 Liabilities – discontinued operations 203 — 203 Accounts payable and other liabilities 10,010 44 10,054 Accrued interest payable 6,324 502 6,826 Distributions payable 19,325 — 19,325 Prepaid rent 2,323 678 3,001 Deferred revenue 11,925 1,414 13,339 860,612 402,508 1,263,120 Minority interests 13,801 — 13,801 477,723 41,752 519,475 Partners’ capital $ 1,352,136 $ 444,260 $ 1,796,396 See accompanying noted to unaudited pro forma condensed consolidated financial statements THE LEXINGTON MASTER LIMITED PARTNERSHIP Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 (In thousands, except share and per share data) Historical(AA) Pro Forma Adjustments of the Properties Pro Forma as Adjusted Revenues: Rental $ 190,436 $ 32,474 (BB) $ 222,910 Advisory fees 248 — 248 Tenant reimbursements — 4,837 (BB) 4,837 Total gross revenues 190,684 37,311 227,995 Expense applicable to revenues: Depreciation and amortization (37,095) (15,311) (CC) (52,406) Property operating (9,514) (6,878) (BB) (16,392) General and administrative (41,393) — (41,393) Impairment charges (1,440) — (1,440) Non-operating income 14,539 — 14,539 Interest and amortization expense (55,248) (23,540) (DD) (78,788) Debt satisfaction charge (1,315) — (1,315) Income (loss) before provision for income taxes, minority interests, equity in earnings of non-consolidated entities, gains on sale of marketable equity securities and discontinued operations 59,218 (8,418) 50,800 Provision for income taxes (2,276) — (2,276) Minority interests (16,451) — (16,451) Equity in earnings of non-consolidated entities 3,451 — 3,451 Gains on marketable securities 1,650 — 1,650 Income (loss) from continuing operations $ 45,592 $ (8,418) $ 37,174 Basic - Income from continuing operations $ 0.89 $ 0.68 Diluted - Incomefrom contining operations $ 0.89 $ 0.68 Basic weighted average partnerhsip units outstanding 51,519,435 3,077,633 (EE) 54,597,068 Diluted weighted average partnership units outstanding 51,519,435 3,077,633 (EE) 54,597,068 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. THE LEXINTON MASTER LIMITED PARTNERSHIP Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Three Months Ended March 31, 2007 (In thousands, except share and per share data) Historical(AA) Pro Forma Adjustments of the Properties Pro Forma as Adjusted Revenues: Rental $ 45,348 $ 8,119 (BB) $ 53,467 Tenant reimbursements 304 1,425 (BB) 1,729 Total gross revenues 45,652 9,544 55,196 Expense applicable to revenues: Depreciation and amortization (9,688) (3,828) (CC) (13,516) Property operating (3,060) (1,949) (BB) (5,009) General and administrative (4,230) — (4,230) Non-operating income 4,673 — 4,673 Interest and amortization expense (14,171) (5,885) (DD) (20,056) Debtsatisfaction (2,434) — (2,434) Change in fair value of embedded derivative (5,325) — (5,325) Income beforeprovision for income taxes, minority interests, equity in earnings of non-consolidated entities,gains on sale of marketable equity securities and discontinued operations 11,417 (2,118) 9,299 Provisions for income taxes (232) — (232) Minority interests (4,710) — (4,710) Equity in earnings of non-consolidated entities 2,029 — 2,029 Gain on sale of marketable equity securities 766 — 766 Incomefrom continuing operations $ 9,270 $ (2,118) $ 7,152 Basic - Income from continuing operations $ 0.18 $ 0.13 Diluted - Income from contining operations $ 0.18 $ 0.13 Basic weighted average partnership units outstanding 51,533,504 2,051,755 53,585,259 Diluted weighted average partnership units outstanding 51,533,504 2,051,755 53,585,259 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. THE LEXINGTON MASTER LIMITED PARTNERSHIP Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited) ($ 000’s) Adjustments to Pro Forma Condensed Consolidated Balance Sheet The adjustments to the pro forma condensed consolidated balance sheet as of March 31, 2007 are as follows: (A) Reflects the MLP’s historical condensed consolidated balance sheet as of March 31, 2007. (B) Reflects the pro forma acquisition of the Properties as follows: Asset acquired: Real estate $ 271,038 Accumulated depreciation (12,403) Intangible assets 63,709 Deferred expenses, net 665 Cash acquired 5,449 Rent receivable, current and deferred 2,544 Other Assets 6,090 Less liabilities: Mortgages assumed $ 174,870 Accounts payable and other liabilities 44 Accrued interest payable 502 Prepaid rent 678 Deferred revenue 1,414 Net asset acquired 159,584 Partnership units issued (41,752) Cash paid 117,832 Change in cash and cash equivalents New borrowings $ 225,000 Costs incurred (1,125) Cash acquired 5,449 Cash paid to acquired interests (117,832) $ 111,492 Adjustments to Pro Forma Condensed Consolidated Statement of Operations The adjustments to the pro forma condensed consolidated statement of operations for the year ended December 31, 2006 are as follows: (AA) Reflects the MLP’s historical condensed consolidated statement of operations for the year ended December 31, 2006 and three months ended March 31, 2007. (BB) Reflects the pro forma acquisition of the Properties as follows: Increase in rental revenues reflects (i) the recalculation of straight-line rents and (ii) the amortization of above and below market leases on a straight-line basis over the remaining term of in-place leases. Increase in property operating expenses and tenant reimbursement income reflects operating activities of the Properties. (CC) Depreciation has been adjusted to reflect the Properties total acquisition cost depreciated on a straight line basis over the estimated economic useful life of the real estate. Amortization includes the pro forma effect of amortization of intangibles on a straight-line basis over the remaining term of the respective leases. (DD) The pro forma adjustment to interest expense reflects additional interest expense as a result of mortgages assumedin the transaction and the $225,000 term loan obtained to partially fund the acquisitions. (EE) Represents the units issued to acquire the Properties on a weighted average basis. THE LEXINGTON MASTER LIMITED PARTNERSHIP Estimated Twelve Month Pro Forma Statement of Taxable Operating Results For the year ended December 31, 2006 (Unaudited) (Amounts in thousands) The following unaudited statement is a pro forma estimate for a twelve month period of taxable operating results of the Properties. This statement does not purport to forecast actual taxable operating results for any period in the future. This statement should be read in conjunction with the unaudited pro forma financial statements of the MLP (contained elsewhere in this Form 8-K). December 31, 2006 Loss from continuing operations $ (8,418) Estimated net adjustment for tax basis income recognition (Note 1) 2,364 Estimated GAAP depreciation and amortization in excess of tax depreciation and amortization (Note 2) 8,358 Pro forma estimate of taxable income from continuing operations $ 2,304 Note 1: Represents the net adjustment to reverse the effect of rental revenue recognized on a straight line basis. Note 2: Tax depreciation is based on the original cost allocated to the buildings, depreciated on a straight line basis over their respective tax lives.
